BROCK, Chief Judge.
Defendant contends that the trial court committed error in denying defendant’s motion for nonsuit at the close of State’s evidence and at the conclusion of all the evidence. Defendant contends that. the.evidence was insufficient to carry the case to the jury.
“Motion to nonsuit requires the trial court to consider the evidence in its light most favorable to the State,.take it as true, and give the State the benefit of every reasonable inference to be drawn therefrom. (Citations omitted.) Regardless of whether the evidence is direct, circumstantial, or both, if there is evidence from which a jury could find that the offense charged has been committed and that defendant committed it, the motion to nonsuit should be overruled. State v. Norggins, 215 N.C. 220, 1 S.E. 2d 533.” State v. Goines, 273 N.C. 509, 160 S.E. 2d 469.
The evidence presented by the State placed the heroin within a foot of where the defendant was standing; the motel room was registered in defendant’s name; the registration card contained the defendant’s driver’s license number; and another occupant of the room had stated he was staying there with defendant.
This assignment of error is overruled.
*729Defendant argues that the trial court erred in allowing Officer Kavenaugh to testify, over defendant’s objection, that Room 203 of the Winkler Motor Lodge was defendant’s room.
The testimony of Officer Kavenaugh was based upon his knowledge gathered by his surveillance beginning 4 January 1973, and his subsequent entry with other officers into Room 203 on 5 January 1973.
Ann Mennick, manager of the Winkler Motor Lodge on 5 January 1973, testified that defendant, according to business records, was the person registered in Room 203 on 4 January 1973 and 5 January 1973.
Even if Officer Kavenaugh’s testimony was error, it was harmless, technical error, cured by testimony to the same effect by a subsequent witness. This assignment of error is overruled.
Defendant contends that the trial court committed error in allowing the State to obtain defendant’s signature, and in allowing the defendant to testify as to the differences in handwriting between the alleged signature of defendant on the registration card and the signature sample given in court.
“Handwriting samples, blood samples, fingerprints, clothing, hair, voice demonstrations, even the body itself, are identifying physical characteristics and are outside the protection of the Fifth Amendment privilege against self incrimination. (Citations omitted.)” State v. Greene, 12 N.C. App. 687, 184 S.E. 2d 523.
As to the testimony of defendant regarding the differences in the two signatures, if this is error, it is prejudicial to the State and not the defendant. In order to entitle defendant to a new trial, the error complained of must be prejudicial to him. The defendant will not be granted a new trial upon error prejudicial to the State. See 3 Strong, N. C. Index 2d, Criminal Law, § 167. This assignment of error is overruled.
In our opinion the defendant received a fair trial, free from prejudicial error.
No error.
Judges Morris and Carson concur.